Citation Nr: 0405875	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  03-14 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the left lower extremity.

3.  Entitlement to an effective date for an award of service 
connection for peripheral neuropathy of the right lower 
extremity, prior to June 20, 2001.

4.  Entitlement to an effective date for an award of service 
connection for peripheral neuropathy of the left lower 
extremity, prior to June 20, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to October 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Regional Office (RO) that granted service connection for 
peripheral neuropathy of each lower extremity secondary to 
the veteran's service-connected diabetes mellitus.  A 
noncompensable evaluation was assigned for each lower 
extremity, effective July 9, 2001.  The veteran subsequently 
disagreed with both the rating assigned and with the 
effective date of the award of service connection for 
peripheral neuropathy.  By rating action dated in March 2003, 
the RO assigned an effective date of June 20, 2001 as the 
effective date of the award of service connection for 
peripheral neuropathy of each lower extremity.  The Board 
notes that the statement of the case issued in April 2003 
addressed only the claim for an increased rating for 
peripheral neuropathy of each lower extremity.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.


REMAND

The veteran asserts that a higher rating should be assigned 
for peripheral neuropathy of both the right lower extremity 
and the left lower extremity.  The record reflects the fact 
that the veteran was afforded a general medical examination 
by the VA in September 2002.  Following the examination, the 
pertinent diagnosis was decreased sensation in the skin of 
both feet, probably due to diabetes.  It was on the basis of 
this examination that service connection was granted, and a 
noncompensable evaluation assigned, for peripheral neuropathy 
of each lower extremity.  There is no indication in the 
record, however, that the veteran has been afforded a 
neurological examination by the VA to assess the severity of 
this condition.  

The veteran submitted a timely notice of disagreement with 
the effective date assigned by the RO for the grant of 
service connection for peripheral neuropathy of each lower 
extremity.  However, a statement of the case was not issued 
with respect to this claim.  Where a statement of the case 
has not been provided following the timely filing of a notice 
of disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for peripheral 
neuropathy of each lower extremity since 
2001.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
neurology, if available, to determine the 
nature and extent of peripheral 
neuropathy of each lower extremity.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  The RO should issue a Statement of 
the Case reflecting its adjudication of 
the issue of entitlement to an effective 
date for an award of service connection 
for peripheral neuropathy of each lower 
extremity, prior to June 20, 2001.  The 
appellant should be afforded the 
appropriate period of time to respond.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




